Citation Nr: 1122367	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a substantive appeal of a denial for the claim of service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy was timely filed.

2.  Whether a substantive appeal of a denial for the claim of service connection for rhinitis was timely filed.

3.  Whether a substantive appeal of a denial for the claim of service connection for seborrheic dermatitis was timely filed.

4.  Whether a substantive appeal of a denial for the claim of service connection for a left shoulder condition was timely filed.

5.  Whether new and material evidence has been received to reopen a claim for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy.

6.  Entitlement to service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy.

7.  Whether new and material evidence has been received to reopen a claim for service connection for rhinitis.

8.  Entitlement to service connection for rhinitis.

9.  Whether new and material evidence has been received to reopen a claim for service connection for seborrheic dermatitis. 

10.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  The Veteran also served in the Air Force Reserve from 1980 to 1997, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from the March and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama, which, respectively, determined that the Veteran's January 2008 substantive appeal (VA Form 9) was untimely, and denied his claims for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy, rhinitis, seborrheic dermatitis, and a left shoulder condition.   

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at the Central Office; a copy of the transcript has been associated with the record.

In written correspondence dated in April 2011, the Board received an additional statement from the Veteran regarding his claims.  The agency of original jurisdiction (AOJ) has not considered this statement, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  However, the April 2011 statement is essentially cumulative of other contentions already of record, in that the April 2011 letter reiterates the same contentions previously alleged, i.e., that the Veteran's disorders should be service connected based on a fall during his service in Vietnam and exposure to herbicide agents in Vietnam.  Thus, the April 2011 statement may not be deemed additional evidence for which a written waiver would be required.  Id. 

The issues of whether to reopen the Veteran's claims for service connection for seborrheic dermatitis, and a left shoulder condition, and for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the AOJ denied the Veteran's claims for entitlement to service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy, rhinitis, seborrheic dermatitis, and a left shoulder condition.  The Veteran was notified of the decision and his appellate rights in a letter dated February 24, 2006.  The Board notes that the one-year period from the date of the letter notifying the Veteran of the action that he had appealed ended on February 24, 2007.

2.  A July 7, 2006 letter from the Veteran has been construed as a notice of disagreement with regard to the aforementioned issues.

3.  By letter dated October 18, 2007, the VA notified the Veteran and his representative of a statement of the case (SOC) addressing the Veteran's claims, and advised that he had 60 days to submit a substantive appeal.  The Board notes that the 60-day period from the date of the SOC for filing a substantive appeal ended on December 17, 2007.

4.  The Veteran filed a substantive appeal (VA Form 9), referencing the claimed issues, which was received on January 23, 2008, more than 60 days after the October 18, 2007 notification of the SOC.

5.  A timely request for an extension of the time limit for filing the substantive appeal is not of record.

6.  The AOJ last denied service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy in the February 2006 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not perfect a timely appeal of that decision.  

7.  Evidence received since the February 2006 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy.

8.  The AOJ last denied service connection for rhinitis in the February 2006 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not perfect a timely appeal of that decision.  

9.  Evidence received since the February 2006 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for rhinitis.


CONCLUSIONS OF LAW

1.  The appellant did not file a timely substantive appeal of the February 2006 rating decision with respect to entitlement to service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and the Board is without jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2010).

2.  The appellant did not file a timely substantive appeal of the February 2006 rating decision with respect to entitlement to service connection for rhinitis and the Board is without jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2010).

3.  The appellant did not file a timely substantive appeal of the February 2006 rating decision with respect to entitlement to service connection for seborrheic dermatitis, and the Board is without jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2010).

4.  The appellant did not file a timely substantive appeal of the February 2006 rating decision with respect to entitlement to service connection for a left shoulder condition and the Board is without jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.305 (2010).

5.  The February 2006 rating decision, with respect to the Veteran's claim of service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  New and material evidence has been submitted since the February 2006 rating decision which denied the Veteran's claim for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The February 2006 rating decision, with respect to the Veteran's claim of service connection for rhinitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  New and material evidence has been submitted since the February 2006 rating decision which denied the Veteran's claim for service connection for rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Regarding the Veteran's claim that he filed a timely substantive appeal (VA Form 9) of the February 2006 rating decision, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Furthermore, where the law is dispositive, compliance with VA's duty to notify and assist is not necessary.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Regarding the Veteran's request to reopen his claims for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy, rhinitis, seborrheic dermatitis, and a left shoulder condition, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is reopening and remanding the Veteran's claims for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and for rhinitis, and remanding his requests to reopen his claims for service connection for seborrheic dermatitis and a left shoulder condition, and directing further development of these issues on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Timeliness of Substantive Appeal of the February 2006 Rating Decision

An appeal to the Board is initiated by filing a timely notice of disagreement (NOD), and is perfected by filing a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The substantive appeal may be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals), or a predecessor form, or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law made by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or within any extended time limits prescribed pursuant to a timely-filed request for extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  The United States Court of Appeals for Veterans Claims (Court) has held that, if the claimant fails to file a substantive appeal in a timely manner, he is statutorily barred from appealing the AOJ decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The VA regulations also provide that, absent evidence of a postmark, it is presumed that any written document required to be filed within a specified period of time, which includes an NOD or substantive appeal, was mailed five days prior to the actual receipt of the document by the AOJ, excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

In the February 2006 rating decision, the AOJ denied the Veteran's claims for entitlement to service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy, rhinitis, seborrheic dermatitis, and a left shoulder condition.  The AOJ notified the Veteran of its rating decision and his appellate rights in a letter dated in February 24, 2006.  In a letter dated July 7, 2006, the Veteran stated that he disagreed with, and wished to appeal, the AOJ's decision regarding his claims; as such, the letter was an NOD with regard to the February 2006 denial of his claims.  A statement of the case (SOC) pertaining to his claims was issued on October 18, 2007.  In that notification letter, the Veteran and his representative were advised that he had 60 days to submit a substantive appeal (said period expired on December 17, 2007).  

On January 23, 2008, the AOJ received a substantive appeal (VA Form 9) in which the Veteran indicated his intention to appeal the rating decision.  As such, the Veteran's VA Form 9 was not received within 60 days of the October 18, 2007 SOC, and therefore cannot be construed as a timely substantive appeal.  In computing the time limit for filing a substantive appeal, 38 C.F.R. § 20.305(a) provides that a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the "mailbox rule" applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(b).  Subtracting these five days, and excluding Saturdays, Sundays, and legal holidays, the Board concludes that the Veteran's appeal at the earliest may be considered to have been filed is January 15, 2008, which is still well after the expiration of the appeal period on December 17, 2007.  There is no earlier document or communication in the file that may be interpreted as a substantive appeal as to this issue, and a request for an extension of time to file the appeal was not received by the AOJ.  As such, the Veteran has not perfected his appeal as to the aforementioned issues.

In March 2008 letters, the AOJ notified the Veteran and his representative of its determination that a review of the record indicated that a timely substantive appeal had not been filed with respect to the issues listed above, and that, as a result, an appeal had not been perfected as to those issues.  At the same time, the AOJ also notified the Veteran in March 2008 that the January 2008 VA Form 9, would be treated as a claim to reopen the above issues.

The Veteran responded by appealing the March 2008 decision that his January 2008 VA Form 9 was not timely filed.  In the various documents submitted in regards to this appeal (see the Veteran's March 2008 NOD and January 2009 VA Form 9) and at his February 2011 Board hearing, the Veteran has not provided any argument or evidence to show that he filed his VA Form 9 or an equivalent statement within the 60-day limit.  As such, based on the evidence reviewed above, the Board concludes that the Veteran's substantive appeal was not timely filed, and his appeal of the March 2008 decision must be denied.

Therefore, the Board finds that the Veteran and his representative have been given sufficient opportunity to present evidence and/or argument on the timeliness question, and that no argument or evidence has been presented that changes the basic facts outlined above, or establishes a legal exception to the time limits in which to timely perfect an appeal.

In summary, in a case where the Veteran's substantive appeal was filed both more than 60 days from the date that the AOJ mailed the SOC to him, and more than one year from the date the AOJ mailed notification of its decision to him, and where no timely request for an extension of time was filed, the substantive appeal is considered untimely.  Accordingly, the Veteran is statutorily barred from appealing the February 2006 rating decision of the AOJ.  

New and Material Evidence to Reopen the Veteran's Service Connection Claims for Cervical Spondylosis C4-5, C5-6, and C6-7, with Cervical Radiculopathy

The issues of whether or not to reopen the Veteran's claims for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and for rhinitis, present similar issues of law and fact, and will therefore be resolved together through the following analysis.

The Veteran maintains that he experiences cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis due to his military service.  Specifically, the Veteran has alleged that he experiences these disorders due to falling 40 feet from a ladder during his service in Vietnam.  See the Veteran's August 2004 claim, the hearing transcript pgs. 6-8, 9-10, 16, 18, and April 2011 statement.  

The AOJ denied service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis in the February 2006 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  Although the Veteran submitted a NOD with that decision, as shown above, he did not perfect his appeal of those claims by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement) after the AOJ sent him an October 2007 SOC.  Therefore, the February 2006 AOJ rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen these claims before proceeding to readjudicate the underlying merits of the claims.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed his request to reopen his previously denied claims for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis in January 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, there is an exception to this rule.  Additional "relevant" service treatment records (STRs) are, by definition, considered new and material evidence.  See 38 C.F.R. § 3.156(c).  In this vein, the AOJ obtained additional relevant STRs from the Veteran's service in the Air Force Reserve, regarding his request to reopen the claims for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy.  These records show that the Veteran was treated for this condition during his Air Force Reserve service in August and September 1996.  The records show that he was subsequently found to be unqualified for worldwide service due to this disorder, and was thereafter medically discharged from the Air Force Reserve.  

These STRs are clearly relevant to the Veteran's claim for service connection for a cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and were not previously associated with the record.  As these STRs show treatment during service which is clearly relevant to the Veteran's claim, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(c) has been received in the form of these additional service department records since the last final February 2006 rating decision.  Accordingly, the Veteran's claim for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  

Regarding the Veteran's claim for service connection for rhinitis, this claim was denied at the time of the February 2006 rating decision because the Veteran had not shown that this condition was related to his military service.  At that time, the Veteran had submitted private treatment record from J. Underwood, III, MD, dated in September 2002, which recorded a diagnosis of rhinitis.  Further, the Veteran had indicated in his August 2004 that his rhinitis was due to a fall from a tower during his service in Vietnam, but had not stated how his rhinitis may have been related to his fall.  Subsequently, at his February 2011 hearing, the Veteran indicated that at the time of his fall he had broken his nose, and he has only been able to breathe out of one nostril since then.  See the hearing transcript pg. 7, see also the Veteran's April 2011 statement.  A Veteran may show such a connection by providing evidence of continuity of symptomatology of such a disorder from his active service to the present.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Therefore, presuming the credibility of this evidence as required by the Court in Justus v. Principi, 3 Vet. App. at 513, the Veteran's statements regarding an in-service nose fracture and history of breathing problems since then provide evidence of a connection between the Veteran's service and his current disorder.  As such, the new evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  That is to say, this evidence is new and material and his claim is reopened.  The Board emphasizes that it is applying the law with a broad and liberal interpretation in reopening his claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


ORDER

As a substantive appeal with respect to the February 2006 rating decision which denied service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy was not timely filed, the appeal as to timeliness of the substantive appeal is denied.

As a substantive appeal with respect to the February 2006 rating decision which denied service connection for rhinitis was not timely filed, the appeal as to timeliness of the substantive appeal is denied.

As a substantive appeal with respect to the February 2006 rating decision which denied service connection for seborrheic dermatitis was not timely filed, the appeal as to timeliness of the substantive appeal is denied.

As a substantive appeal with respect to the February 2006 rating decision which denied service connection for a left shoulder condition was not timely filed, the appeal as to timeliness of the substantive appeal is denied.

As new and material evidence has been received, the claim for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy is reopened.  To this extent, the appeal is granted.  

As new and material evidence has been received, the claim for service connection for rhinitis is reopened.  To this extent, the appeal is granted.  


REMAND

With regard to the Veteran's request to reopen his claims for service connection for seborrheic dermatitis and a left shoulder condition, and his reopened claims for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis, the Board finds that additional development of the evidence is required.  

First, regarding the records of the Veteran's Air Force Reserve Service:  the VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  Specifically, the VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records, including reserve service records.  38 C.F.R. § 3.159(c)(2).  The VA will end its efforts to obtain records from a federal department or agency only if the VA concludes that such records do not exist or that further efforts to obtain those records would be futile.  Id. 

The Board notes that, despite several efforts to obtain the Veteran's STRs, the AOJ has been unable to locate complete medical treatment records from the Veteran's period of active military service.  When STRs are lost or missing, the Court has held that the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

At the time of his February 2011 Board hearing, the Veteran indicated that he had received at least periodic physical examinations during his Air Force Reserve service, and that he had complained about his conditions at the time.  As such, these records may contain relevant information regarding his claims.  See the hearing transcript pg. 12.  Further, the Board notes that the AOJ has only obtained the Veteran's Air Force Reserve records for the period from March 1994 to November 1997.  See the SOC pg. 1.  Finally, the Board also notes that the Air Force Reserve records obtained also contain dental records from the Veteran's active military service from January 1966 to January 1969.  As such, it appears that some of the Veteran's active duty military records may have migrated to his Air Force Reserve medical treatment file.  See also the M21-1MR, Part III, Subpart iii, Chapter 2, Section B, para. 15.  Therefore, the AOJ should attempt to obtain the Veteran's complete STRs and service personnel records (SPRs) from the Air Force Reserve or other appropriate records custodian.

Second, the Veteran has indicated that he was to be provided with a VA physical examination in March 2011.  As such, if he has received relevant treatment from VA, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, the Veteran should be provided with a VA medical examination and opinion to address the nature and etiology of his current cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis claims.  Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.

In this case, regarding his claim for service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy, the Veteran's medical records show that he was discharged from the Air Force Reserve after being found medically unfit for service due to this disorder in 1996.  Further, the Veteran has described a history of an in-service injury wherein he fell 40 feet from a ladder that may have caused this disorder.  See the Veteran's August 2004 claim, the hearing transcript pges. pgs. 6-8, 9-10, 16, 18, and the Veteran's April 2011 statement; see also the private treatment record dated in September 1996 from the Montgomery Neurosurgical Associates.  The Veteran is competent to describe the injury he experienced and his in-service post-injury treatment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's medical records show that he has received treatment for rhinitis and he has provided competent testimony regarding an in-service injury to his nose.  See the September 2002 private treatment record, and the hearing transcript pg. 7, and April 2011 statement, respectively.  Therefore, the Veteran should be provided with a VA medical examination and opinion regarding the nature and etiology of these two disorders.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the Veteran any information necessary to obtain his medical and personnel records from his service in the Air Force Reserve.  Request from the Air Force Reserve Personnel Center, the National Personnel Records Center, or other appropriate records custodian, the Veteran's complete medical and personnel records from his Air Force Reserve service from 1980 to 1997, and any associated records from his prior active service from 1966 to 1969.  If these records are not available or do not exist, a reply to that effect is required and should be associated with the claims folder.

2.	Obtain all relevant VA medical treatment records dating from April 2008.  Also contact the Veteran to identify any private physicians from whom he has received treatment for the disabilities at issue.  If private treatment records exist, the AOJ should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.  

3.	After all relevant records have been obtained, schedule the Veteran for a VA medical examination, by an appropriate specialist, to determine the nature and etiology of his current cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy, and rhinitis disorders.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary. 

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claims for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis:

(A)	Please provide a comprehensive review of the history of the Veteran's cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis disorders.  This should include reviewing the records from 1996 to 1997 when the Veteran was first treated for his spine disorder, his subsequent treatment records for rhinitis, and his lay history of a fall from a ladder in 1968, and any other relevant history provided by the Veteran, as well as any medical records obtained subsequent to this remand.

	Then, please answer the following questions:

(A)	Is it at least as likely as not that any currently identified cervical spine disorder is caused by the Veteran's military service, to include his alleged fall from a ladder in Vietnam in 1968?

(B)	Is it at least as likely as not that any currently identified rhinitis is caused by the Veteran's military service, to include his alleged fall from a ladder in Vietnam in 1968?

(C)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.	

4.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

5.	After completing the above development, the AOJ should readjudicate the issue of service connection for cervical spondylosis C4-5, C5-6, and C6-7, with cervical radiculopathy and rhinitis, and readjudicate his requests to reopen the claims for service connection for seborrheic dermatitis, and a left shoulder condition, considering any new evidence secured since the December 2009 statement of the case (SOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


